PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/496,025
Filing Date: 25 Sep 2014
Appellant(s): Hoppmann et al.



__________________
Hoppmann et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 01/22/2021.


(1)		GROUNDS OF REJECTIONS TO BE REVIEWED ON APPEAL
	Every ground of rejection set forth in the office action dated 06/22/2020, as modified by the Advisory Action dated 08/31/2020, from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)		RESPONSE TO ARGUMENTS 
Appellant’s arguments have been fully considered (the arguments filed on 01/22/2021). However, the arguments are not persuasive.   

1.	The cited art does suggest a user input that is associated with a submission of one of a plurality of individual image frames as a user-selected image frame for performing a given examination task.
	Firstly, Appellant’s assertions directed to McDonald are inaccurate. For instance, Appellant asserts, “McDonald does not teach or suggest . . . reception of a submission of one of a plurality of individual image frames as a user-selected image frame for performing a given examination task . . . the reviewing physician is not submitting a selected image frame in performance of an examination task, but rather is temporarily storing a selected image frame for his/her own use during that single review period”  (emphasis added).
submitting a particular image frame, from a plurality of image frames, for performing a reviewing task. For instance, McDonald describes (col.11, lines 42-55, emphasis added),
“The pause/resume icon 188 . . . permits a user to pause or resume play of ultrasound images at any point in a review . . . A capture still icon 192, which looks like a camera, is used to capture a still view of the current frame being displayed in the display area 138. The captured still is stored as a copy of the current contents of the display area of the screen image memory. Any number of still images may be captured during an ultrasound image review session. The captured still images are saved for the duration of the session . . .”
As evident from the excerpt above, McDonald implements an interface element (a capture icon), which allows the physician to submit a selected image frame (out of a plurality of image frames) for performing a reviewing task (examination task). In this regard, it is immaterial whether the selected image frame is stored temporarily. Instead, the important fact is that the physician selects—from the plurality of image frames—at least one image frame for performing the reviewing/examination task. Moreover, neither claim 1 nor claim 9 positively requires permanently storing the selected image frame (see claim 1, lines 17-19, “receiving, with the computing device . . . a submission of one of the plurality of individual image frames as a user-selected image frame for performing a given examination task”). It is also evident from the claim language that neither claim 1 nor claim 9 positively specifies what the claimed “examination task” constitutes. 
temporarily storing a selected image frame for his/her own use during that single review period”. Appellant appears to resort to a speculation, as opposed to a fact, to challenge the teaching of McDonald. Consequently, Appellant’s arguments are certainly not valid. Furthermore, a secondary reference (Pedersen) in incorporated to address the limitation directed the assessment data (“accessing . . . assessment data associated with a pre-defined correct image frame”). Accordingly, one has to consider the combined teaching of the references, as opposed to a piecemeal analysis, when challenging the prior art.   
Secondly, Appellant’s assertions directed to Pedersen are also not persuasive. For instance, Appellant asserts, “the trainee/user is not submitting one image frame as a user-selected image frame for performing a given examination task as in independent claims 1 and 9, but rather is submitting one image frame as a representation of a user-selected pathology for performing a given examination task. In other words, it is not the particular image frame selection that is of consideration in the submission . . . but rather the particular pathology (or other physiological target) that is depicted on one or more image frames of the image volume” (emphasis added).
However, Appellant appears to misconstrue the teaching of Pedersen as applied to the claimed limitation. It is again worth noting that the claim requires the user to submit an image frame—from a plurality of image frames—as a user-selected image frame for performing a given examination task (see lines 17-19 of claim 1). In this regard, Pedersen already describes an exemplary exercise that requires the trainee to select, from a plurality of image frames, a particular image frame ([0056] lines 8-13; emphasis added),  
In another exercise, for example, although not limited thereto, the sonographer may be presented with ten image volumes, representing ten different individual patients, and be asked to identify which of these ten patients have a given type of trauma (e.g., abdominal bleeding, etc.), or a given type of pathology ( e.g., gallstones, etc.)”
Given the context of the above exercise, a person skilled in the art recognizes that the trainee (e.g. the sonographer) would select at least one image frame that depicts the given type of trauma/pathology. Thus, it is immaterial whether the image frame being selected is depicting a pathology as long as the trainee is selecting the image frame from the plurality of image frames being presented. The pathology depicted on the image does not negate the teaching of Pedersen as applied to the claimed limitation. This is because the trainee is still selecting an image frame (from the plurality of image frames) regardless of whether the user selected the image frame due to the pathology it is depicting. Consequently, Appellant’s arguments directed to Pedersen are not persuasive. 
In addition, Appellant is making a subjective assertion regarding the teaching of Pedersen. Particularly, Appellant asserts, “Pedersen provides no teaching that would lead one of ordinary skill in the art to select and submit any particular image frame of the plurality that shows the pathology of interest as compared to any other image frame of the plurality that shows the same pathology” (emphasis added). 
However, Pedersen is not necessarily required to teach such comparison of image frames that depict the same pathology. Instead, Pedersen is required to suggest a scenario where the system presents a plurality of image frames to the user; and wherein the user is required to select at least one image frame.  For instance, considering the exemplary scenario Pedersen.  
In addition, while referring to Pedersen, Appellant asserts that “selection of an image frame that depicts a particular pathology is not what is required in this claim limitation. This claim limitation requires reception of a submission of one image frame from a plurality of image frames that is selected as the user-selected image frame for performing the given examination task, it is not just the structure depicted on the image frame, but the particular user-selected image frame itself that is submitted in performing the given examination task” (emphasis added).
However, as already pointed out above, the presence of the pathology on the selected image frame does not negate the teaching of Pedersen as applied to “receiving . . . a submission of one of the plurality of individual image frames as a user-selected image frame for performing a given examination task”. As evident from the claim language above, the claim requires the user to submit—from a plurality of image frames—at least one image frame as a user-selected image frame for performing a given examination task. Pedersen already meets the above claim requirement since Pedersen prompts the trainee to submit at least one image frame (from the ten image frames) as a user-selected image frame for 
Moreover, the primary reference (McDonald) already addresses the limitation that Appellant is emphasizing, “receiving . . . a submission of one of the plurality of individual image frames as a user-selected image frame for performing a given examination task”. Particularly, McDonald describes a scenario where a physician submits a selected image frame (from a plurality of image frames) for performing a reviewing/examination task (see col.11, lines 42-54). Consequently, Appellant still fails to negate the teaching of the prior art as applied to the above limitation. Instead, Appellant is applying a piecemeal analysis even though obviousness analysis—per section §103—requires one to consider the combined teaching of the references. It is also worth noting that the secondary reference (Pedersen) is incorporated to address just the elements that the primary reference (McDonald) is missing (e.g. see pages 10 and 11 of the Final Action mailed on 06/22/2020).  
Thirdly, while failing to substantiate the alleged “another level”, Appellant asserts that “the pending claims have taken the selection process of Pedersen to another level. Rather than just selecting and submitting an image frame that depicts a pathology of interest, the claimed methods/systems require submission of one image frame as a user-selected image frame for performing a given examination task, with the image frame itself being the focus of the selection as claimed” (emphasis added). 
However, except for simply repeating part of the claim language, no evidence or rationale is presented to substantiate what the “another level” constitutes. For instance, Appellant fails to identify a claimed structural and/or functional element(s) that corresponds to the “another level” implied above. 
does not negate the above fact. It is further worth noting that neither claim 1 nor claim 9 positively specifies what the claimed “examination task” constitutes. Thus, even a simple or momentarily visual observation, which the user makes regarding the image frame being selected, meets the above “examination task”.  So far, Appellant fails to identify a claimed structural and/or functional element(s) to positively distinguish the current claimed invention from the prior art.
It is also important to note that Appellant is still applying a piecemeal analysis to challenge the prior art. As evident from the Final Action, the primary reference, McDonald, is cited to address the limitation, “receiving . . . a submission of one of the plurality of individual image frames as a user-selected image frame for performing a given examination task” (e.g. see page 10 of the Final Action, lines 8-16). Accordingly, Pedersen (the secondary reference) is not necessarily required to teach the above limitation. However, while ignoring the teaching of McDonald, Appellant is attempting to challenge Pedersen in a piecemeal fashion. Consequently, Appellant’s arguments are further invalid.
Appellant is also importing limitations directly from the specification in a further attempt to challenge Pedersen. For instance, Appellant asserts, “[t]he claimed methods and systems are directed to identifying the critical image frame as training . . . making anatomical measurements and calculations of physiological function in organs that have changes in size and shape either dynamically during a physiological cycle or at different locations on the organ” (emphasis added).
making anatomical measurements and calculations of physiological function in organs, etc. Even considering claims 17 and 18, it is merely optional to have a task directed to measuring a body part (see claims 17/18, “wherein the given examination task corresponds to one of identifying the internal body part or measuring the internal body part”, emphasis added). Accordingly, Appellant’s arguments are not consistent with the scope of the current claims. Particularly, Appellant is attempting to challenge the prior art based on specific features described in the specification, as opposed to features recited in the claims. However, such argument is invalid since the prior art is not necessarily required to address the specific description in the specification. Instead, the prior art is expected to address the limitations recited in the claims. 
The above observations demonstrate that the teaching of the prior art is consistent with the claimed limitations. Accordingly, Appellant’s arguments are once again not persuasive. 
2.	The cited art does suggest the process of accessing, with a computing device, assessment data associated with a pre-defined correct image frame for performing the given examination task.
Firstly, despite citing several sections from the reference (see page 16 of the argument), no specific rationale is presented to prove whether Pedersen lacks the limitation directed to “accessing . . . assessment data associated with a pre-defined correct image frame for performing the given task during the ultrasonography training”. 

[t]he evaluation components of Pedersen can judge a submission of a trainee to determine whether a given anatomy, pathology, or trauma has been located” (emphasis added); however, Appellant appears to miss the pre-stored data that the system uses to make such judgment. It is worth noting that Pedersen is a training system that presents image based exercises to trainees; and therefore, it is only natural to implement a storage/database that stores assessment data associated with one or more images, which the system utilizes to evaluate the trainee’s performance on a given exercise (e.g. see [0078] or [0096] respectively, emphasis added),
“	Referring now to FIG. 3 . . . 3-D image Volumes/Position/Assessment Information 102 containing trauma/pathology position and training exercises are stored on electronic media for use with the training system 100. 3-D image Volumes/Position/Assessment Information 102 may be provided over any network such as the Internet 104, by CD-ROM, or by any other adequate delivery method”
“. . . The 3-D ultrasound image volumes and training assessment information 102 may be distributed over a network such as the Internet 104. A central storage location allows a comprehensive image volume library to be built, which may have general training information for novices . . . libraries 252 where image volumes are indexed into sub-libraries by medical specialty, pathology, trauma, etc.”

Accordingly, when presenting an exercise to the trainee, such as an exercise that requires the trainee to identify an image from a plurality of images ([0056], lines 8-13), the system indeed accesses—from the storage/database—assessment data associated with a pre-defined correct image frame, so that the system would determine whether the trainee has identified the correct image. 
Pedersen indeed stores assessment data (i.e. assessment data associated with a pre-defined correct image frame), which the system utilizes to evaluate the trainee’s response. 
The observations discussed above demonstrate that Pedersen does suggest the limitation regarding, “accessing . . . assessment data associated with a pre-defined correct image frame for performing the given task during the ultrasonography training”. However, Appellant’s argument fails to negate the above findings. Consequently, Appellant’s arguments are not persuasive.    
Secondly, Appellant’s arguments are directed to some of the exercises that require the use of a manikin/mock transducer. Appellant asserts, “Pedersen is concerning with training that teaches correct scanning techniques and through these correct scanning techniques enables a trainee to correctly locate pathologies or other body features on the sonogram”. However,  unlike Appellant’s assertion, not all exercises necessarily require a scanning technique to locate a pathology or body features on the sonogram. For instance, one exemplary exercise, which is intended for a novice trainee, requires the trainee to identify the image location of anatomical features. Accordingly, the trainee provides a response(s) simply by circling the particular anatomy with his/her finger or a computer-mouse (e.g. see [0115]). 

is not necessarily required to perform any scanning operation (i.e. no manikin or transducer is necessarily required). Of course, the same is true regarding the exercise that requires the trainee to identify, from a plurality of images, at least one image that depicts a particular trauma/pathology, etc. ([0056] lines 8-13).
Appellant further asserts that “Pedersen does not go to the next level as in the claimed methods and systems, which are not just concerned with what is shown on the plurality of ultrasound images as a whole, but more specifically are directed to training for a selection of a particular image frame that is the pre-defined correct image frame for performing the given examination task . . . this data is not a component of the Pedersen evaluation information” (emphasis added).
However, the argument is directed to another speculation about the “next level” that the current claims are assumed to implement. Nevertheless, the argument does not negate the teaching of the prior art as applied to the current claims. For instance, as already pointed out above, McDonald teaches at least one scenario where the user selects a particular image frame (from a plurality of image frames) for performing an examination task (see col.11, lines 42-54). In this scenario, the user is expected to select the image frame that is relevant to the reviewing task being performed. Accordingly, even McDonald suggests, at least implicitly, a process that requires the user to select the correct image frame for performing the reviewing/examination task. In addition, Pedersen teaches an exemplary scenario where the system evaluates the accuracy of the user’s selection based on stored assessment data that is associated with a pre-defined correct image (e.g. see the findings discussed on pages 10 and 11 above). However, except for the various subjective assertions made in the argument, Appellant has not negated the teaching of the prior art as applied to the current claims. are not necessarily required to use the exact terminologies or phrases recited in the claims. "To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985). 

3.	The cited art does suggest the process of determining whether the user-selected image frame corresponds to the pre-defined correct image frame based on the assessment data.
	In this section, Appellant is repeating part of the same argument already discussed above. For instance, Appellant asserts, “the evaluation and scoring systems of Pedersen determine if the scan and selections of a trainee correspond to the scan path of an expert, the actual coordinates of a region of interest, the location/size/diagnosis of an anatomical feature, etc. However, in the scoring/evaluations of the Pedersen training systems, there is no teaching or suggestion that the scoring systems ever determine if a user-selected image frame corresponds to a pre-defined correct image frame . . . ” (emphasis added).
Firstly, Appellant already concedes that Pedersen determines “if the scan and selections of a trainee correspond to the scan path of an expert”. Accordingly, the above implies that Pedersen stores at least one image frame representing the expert’s scan path (i.e. assessment data associated with a pre-defined correct image frame), which the system utilizes to determine whether the trainee’s response is correct. Thus, despite the attempts Pedersen, Appellant appears to already acknowledge that Pedersen implements “assessment data associated with a pre-defined correct image frame for performing the given task”.    
Secondly, as already discussed above, Pedersen already implements a storage/database that stores assessment data associated with one or more images; and wherein the system utilizes such data to evaluate the trainee’s performance on a given exercise (e.g. [0096], “. . . 3-D ultrasound image volumes and training assessment information 102 may be distributed over a network . . .  a comprehensive image volume library to be built . . . libraries 252 where image volumes are indexed into sub-libraries by medical specialty, pathology, trauma, etc.”, emphasis added).
Thus, Pedersen indeed stores various image frames, including image frames indexed based on pathology, trauma; and wherein the system utilizes such stored data to evaluate the trainee. In fact, Pedersen describes an exemplary exercise, which requires the trainee to identify an image frame that depicts a specific trauma/pathology ([0056], lines 8-13). Thus, the artisan recognizes that the system accesses—from the storage/database—assessment data associated with a pre-defined correct image frame, and thereby the system determines whether the trainee has identified the correct image frame. Of course, Pedersen also describes additional exercise, which requires the trainee to indicate the image location of anatomical features and organs (see [0115]). The system further generates, based on the evaluation of the trainee’s response, a score that indicates whether the trainee has correctly identified the image location ([0119], lines 7-9). 
The above observations demonstrate that Pedersen indeed teaches the limitation directed to the assessment data. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
facts that the artisan (one of ordinary skill in the art) readily recognizes (see below, emphasis added).
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C.103 or pre-AIA  35 U.S.C.103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.
 
However, as evident from the arguments, Appellant does not appear to give weight to facts that the artisan readily recognizes given the teaching of the reference(s). In contrast, the Office’s analysis considers facts that the artisan readily recognizes given the teaching of the reference(s). For instance, Pedersen describes an exemplary exercise that requires the trainee to select—from a plurality of images—at least one image that depicts a specific trauma/pathology ([0056] lines 8-13; also see [0115] and [0119] lines 7-9). Accordingly, given such teaching, common sense dictates that the artisan stores at least one answer data e.g. a correct image frame corresponding to the specific trauma/pathology), so that the system utilizes such stored data to determine whether the trainee has identified the correct image. Although Appellant indicates disagreement with the above teaching, Appellant fails to provide a convincing rationale to negate the above teaching (e.g. a convincing rationale as to why the artisan would not consider storing data associated with a pre-defined correct image). Consequently, Appellant’s arguments are not persuasive since arguments fail to negate the findings above. 
Thus, the discussions presented above already demonstrate that Pedersen does suggest the limitation, “determining . . . whether the user-selected image frame corresponds to the pre-defined correct image frame based on the assessment data”.  Consequently, Appellant’s arguments are again not persuasive. 

C. 	The claimed invention would have been obvious to one of ordinary skill in the art in light of the teachings of McDonald and Pedersen.
Although Appellant asserts that “proper rationale for the combination of the cited references has not been put forth”, Appellant fails to substantiate the above assertion since no evidence and/or rationale is presented. However, contrary to Appellant’s assertion, the Office has already presented a proper rationale for combining the references. For instance, as evident from the Final Action (e.g. see the second paragraph on page 11 of the Final Action), the Office has already established a proper motivation for combining the two references (McDonald and Pedersen). Consequently, Appellant’s assertion is inaccurate since it ignores the facts established in the office-action. 

1.	Pedersen does not teach away from the suggested combination.
Firstly, Appellant’s assessment fails to properly apply the criteria for determining whether a given reference is teaching away. For instance, Appellant asserts, “Pedersen not only teaches away from the combination of the references, but the teachings of Pedersen actually undermine the reason being proffered in the Final Office Action as to why a person of ordinary skill would have combined the teachings as suggested” (emphasis added).
However, Appellant not only fails to point out the reason (if any) as to why/how Pedersen is considered to teach away from the combined teaching of the references, but also fails to point out the reason (if any) as to why/how Pedersen is considered to undermine the proposed modification. Thus, except for the subjective assertion, Appellant’s argument fails to provide factual findings. 
It is also worth noting that a prior art reference is said to teach away from an Applicant’s invention “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). However, as quite evident from the teachings of McDonald and Pedersen, none of these references establishes any scenario that (i) discourages the artisan from following the path set out in the reference, or (ii) leads the artisan in a direction divergent from the path that was taken by the Applicant. 
Secondly, while attempting to summarize the background section of Pedersen (see page 19-20 of the argument), Appellant is emphasizing the improvement that Pedersen provides over prior training system. For instance, Appellant asserts that Pedersen provides improvement over the prior training system since Pedersen “does not require . . .  use of working diagnostic ultrasound imaging systems, and as such does not detract from the normal diagnostic and revenue-generating activities of such actual, working ultrasound imaging systems. . .” (emphasis added). In addition, while referring to the modification discussed in the office-action, Appellant asserts, “In complete contradiction to this proffered reason for combination, Pedersen teaches that their system is designed to provide training without detracting from the normal diagnostic and revenue-generating activities of a working diagnostic ultrasound system and the costs associated with such training approaches . . . high expense of training associated with just such a proffered combination is the primary impetus for the improved system of Pedersen, i.e., to provide a low-cost but still realistic and effective simulation-based training system ” (emphasis added).
However, as evident from the following three points, Appellant is not only misapplying the background section of the reference, but also misconstruing the proposed modification discussed in the office-action:  
(i) Appellant is misapplying the background section of Pedersen, particularly, the part that states, “qualified trainers are needed, which detract from their normal diagnostic and revenue-generating activities” ([0005]). It is important to note that the above part is referring to qualified trainers that are required to train trainees. However, per the teaching of McDonald, no qualified trainers are needed to train trainees; and therefore, the modification does not detract any qualified personnel from his/her normal task. Of course, the modified system would not be expensive since it does not need qualified trainers to train trainees. However, Appellant appears to miss the above critical facts.     

(ii) unlike the prior training systems, McDonald’s system is not necessarily used for training purpose only. For instance, the system is still utilized to perform actual diagnostic tasks; and therefore, the modification does not detract the system from the normal diagnostic activities. The above fact further confirms that the modified system would not be costly since the system is not reserved for training purpose only.  
 (iii) McDonald is arranged—per the proposed modification—to provide one or more exercises to the user (e.g. the sonographer) before the user proceeds with the actual diagnostic task. Accordingly, the modified system does not detract the user from his/her actual work (e.g. it does not interrupt the user during the diagnostic task, etc.). Moreover, the modification does not cause “high expense of training” since the exercises are presented in a similar fashion as the exemplary exercises described in Pedersen ([0056], lines 8-13). It is worth noting that Appellant has already conceded that Pedersen’s system is inexpensive; and therefore, incorporating such inexpensive exercises into McDonald would not render McDonald to be expensive. In addition, it is a common practice in the medical art to provide refresher/updated trainings to medical personnel in order to keep their skills up-to-date, so that the potential to make some serious medical errors is minimized. Accordingly, the proposed modification would not negate the objectives of McDonald; rather, the modification would render McDonald to be a more effective system (also see page 4 of the Advisory Action for additional analysis regarding the motivation). The observations above demonstrate that Appellant is indeed misconstruing the modification applied to McDonald. Particularly, while misapplying the background section of Pedersen ([0005]), Appellant has incorrectly concluded that Pedersen is teaching away from the combined teaching of the references. Consequently, Appellant’s arguments are not persuasive. 
2. 	The combined teaching is not necessarily required to include Pedersen in its entirety.
Firstly, Appellant appears to misconstrue the criteria required to establish obviousness analysis per section §103. Particularly, Appellant appears to assume that the combined teaching should include the secondary reference (Pedersen) in its entirety. Appellant asserts, “[i]t is impermissible within the framework of §103 to pick and choose from any one reference only so much of it as will support a given position to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one skilled in the art . . . the suggested combination of Pedersen with the teachings of McDonald amounts to picking and choosing only those components of Pedersen that support the Examiner's position to the exclusion of other parts of the reference necessary to the full appreciation of what Pedersen teaches to one of skill in the art” (emphasis added).
However, Appellant fails to notice that the obviousness analysis, per section §103, does not necessarily require the secondary system to be incorporated in its entirety. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
does not exclude parts that are necessary to the full appreciation of what Pedersen fairly suggests to one skilled in the art. For instance, given the teaching of Pedersen, the artisan (a person skilled in the art) appreciates that Pedersen teaches various forms of exercises, such as: (i) an exercise format where a plurality of images are presented to the user, and wherein the user is required to select an image from the plurality of images ([0056] lines 8-13; [0115]), (ii) an exercise format where the user is required to perform a scanning operation using a mock transducer ([0056] lines 1-8; [0116]). Thus, when modifying McDonald based on the teaching of Pedersen, the artisan further appreciates that the modification does not necessarily require incorporating all forms of exercises that Pedersen is teaching. Instead, based on the desired objective to be achieved, the artisan would incorporate just one of the various forms of exercises that Pedersen is teaching (e.g. the format described per [0056], lines 8-13). It is also worth noting that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).   
The above observations demonstrate that Appellant’s arguments directed to the modification are not persuasive. 
Secondly, Appellant incorrectly concludes that all of the exercises that Pedersen teaches require the user to perform a scanning procedure using a mock transducer. For instance, Appellant asserts, “[t]here are two components to successful sonography including the initial scanning procedure . . . The training systems and methods of Pedersen include both of these components. In all of the training methods of Pedersen, a trainee carries out a simulated scan using the mock transducer and a processor that correlates the movements of the mock transduce . . . Pedersen never teaches a training procedure that does not include the simulated scan” (emphasis added).
However, Appellant fails to appreciate the different types of exercises that Pedersen is teaching. It has already been demonstrated above that Pedersen includes some exercises that do not necessarily require a scanning operation (e.g. see [0056], emphasis added),   
“The training system provides an additional important feature: it can evaluate to what extent the sonographer has attained needed skills. It can track and record mock transducer movements (scan patterns) made to locate a given organ, gland or pathology . . .  In another exercise, for example, although not limited thereto, the sonographer may be presented with ten image volumes, representing ten different individual patients, and be asked to identify which of these ten patients have a given type of trauma . . . or a given type of pathology”
As evident from the above excerpt, Pedersen describes at least (i) a first type of exercise that requires the user to perform a scanning operation using a mock transducer; and also (ii) a second type of exercise that requires the user to simply select a particular image from a plurality of images. Particularly, considering the second type of exercise ([0056] lines 8-13), the system is already presenting/displaying the plurality of images to the user; and therefore, the user is certainly not required to perform a scanning operation to obtain the images. Instead, the user is merely required to select at least one of the images (e.g. the image that depicts the given type of trauma/pathology). Of course, Pedersen also describes a further scenario that does not necessarily require a scanning operation ([0115]).
Pedersen. Particularly, unlike Appellant’s assertion, some of the exercises that Pedersen teaches do not necessarily require a scanning operation using a mock transducer. 
Appellant has also attempted to summarize part of the discussion presented in the Advisory Action (e.g. see page 22 of the argument). However, Appellant appears to misconstrue the facts presented in the Advisory Action. For instance, Appellant asserts,  “Appellant respectfully points out that paragraph [0096] of Pedersen is discussing methods for the distribution of the ultrasound training materials (including the image volumes and the training assessment information). This paragraph is not describing training methodology” 
  However, the cited section ([0096]) is intended to indicate the storage/database that Pedersen implements to store the ultrasound images (e.g. image volumes are indexed into sub-libraries based on pathology, trauma, etc.). Accordingly, Pedersen accesses this storage/database when generating exercises, such as the exercises that presents a plurality of images to the user ([0056] lines 8-13). However, while misconstruing the relevance of the cited section ([0096]), Appellant incorrectly concludes that  “This paragraph is not describing training methodology”. Consequently, Appellant’s assertions are again inaccurate. 
Appellant has also attempted to discuss some of the subsequent sections from the reference, “[a]s stated in the following paragraphs [0097]-[0100], in order for the image library to be effective, it must be possible to quickly download the materials and create the image frames for encoding to produce the resulting encoded bit stream that contains each scan plane, the orientation of each scan plane in 3D space, the stitching and creation of the image volumes, etc. necessary to display each spatial image plane location of the simulated scan”).
do not negate the facts established above. Particularly, Pedersen accesses the storage/database ([0096]) to generate one or more exercises to the user (see discussion above). Thus, implementing one or more functionalities to the image library (e.g. a functionality that allows one to quickly download the materials and create the image frames, etc.) does not negate the facts discussed above. Accordingly, except for simply paraphrasing the functions that Pedersen is teaching ([0097]-[0100]), Appellant fails to challenge the teaching of Pedersen as applied to the claimed invention. 
Thirdly, Appellant is repeating the same incorrect assertion regarding the teaching of Pedersen. Appellant asserts, “[a]ll of the ultrasound training procedures described by Pedersen include a trainee/operator carrying out the simulated scan and generating a 2D ultrasound sonogram through processing and correlating the movement of the mock transducer . . . all of Pedersen's training procedures include training on both the scanning skills and the diagnoses skills in a single training procedure, with an emphasis on the scanning skills” (emphasis added).
However, it has already been demonstrated above that Pedersen includes different forms of exercises, including at least one exercise that does not necessarily require the user to perform a scanning operation, “In another exercise . . . the sonographer may be presented with ten image volumes, representing ten different individual patients, and be asked to identify which of these ten patients have a given type of trauma”, [0056] lines 8-13, emphasis added). If Appellant is assuming that the user is required to scan the manikin, then why is the system presenting the images to the user before the user performs any scanning operation? Particularly, the ten image volumes are representing ten different individuals. 
do not necessarily require a scanning operation. However, while misconstruing the teachings of  Pedersen, Appellant incorrectly concludes that all of the exercises require the user to perform a scanning operation. Consequently, Appellant’s assertions are inaccurate. 
Appellant has also attempted to refer to the figures to support the same incorrect assertion; however, Appellant fails to present a specific analysis with respect to the figures (see pages 23-24 of the argument ). 
Nevertheless, FIG 13 illustrates an arrangement that the system implements to present different types of exercises to trainees. As evident from the figure, there are some exercises that do not necessarily require a scanning operation. In fact, part of the description that relates to FIG 13 ([0115]) already confirms the above fact. For instance, a novice trainee performs an exercise/task, which requires the trainee to identify image location of anatomical features (e.g. by circling the anatomy on a displayed image); and wherein the system proceeds to generate a score based on the trainee’s response. In this scenario, the trainee is not necessarily required to perform any scanning operation using a transducer and/or a manikin. Of course, the same is true regarding the exercise that presents a plurality of images to the trainee, where the trainee is required to select at least one image ([0056] lines 8-13). Consequently, unlike Appellant’s assertion, a scanning operation is not necessarily required with respect to all of the exercises.   
Appellant is also repeating the same incorrect argument regarding the proposed modification. Appellant asserts, “in the suggested combination of the references, the scanning portion of all of the Pedersen methodologies and systems has been dismissed and only those portions of Pedersen related to the diagnostic aspects of sonography have been combined with the teachings of McDonald. This suggested combination is improper as when considered as a whole, as required, Pedersen teaches to one of skill in the art a training system that always includes both the scanning and the analysis components of sonography” (emphasis added).
However, once again it is important to recognize the criteria required for combining references. Particularly, when modifying a primary system based on the teaching of a secondary reference, the modification does not necessarily require incorporating the secondary system in its entirety. In the instance case, Pedersen already teaches different types of exercises; such as (i) exercises that require scanning a manikin using a transducer ([0056] lines 1-8), and also (ii) exercises that do not require a scanning operation ([0056] lines 8-13; [0115]). Accordingly, based on the objective that the artisan desires to achieve, the artisan would modify the primary system—McDonald—by incorporating one or more desired features from Pedersen (e.g. the exercise discussed per [0056] lines 8-13). Consequently, unlike Appellant’s assertion, the artisan is certainly not necessarily required to incorporate all forms of exercises that Pedersen is teaching.  
3. 	The rejection already provides a proper rationale for modifying the McDonald based on Pedersen (the office-action already stablishes the reason as to why the claims are obvious over the prior art).   
Firstly, despite asserting that the modification lacks proper rationale, Appellant fails to provide evidence to substantiate the above assertion. Instead, Appellant is simply rephrasing the limitations recited in the claims. Appellant states, “the combined teachings would still fail to teach or discuss elements of the independent claims related to the submission of a user-selected image frame for performing a given examination task . . .  determination of correspondence between the user-selected image frame and the pre-defined correct image frame based on the assessment” (e.g. see page 24 of the argument). 
However, such rephrasing of the claimed limitations does not indicate a lack of proper rationale for combining the references. Particularly, the rationale to modify the primary system does not have to be gleaned from the limitations. Consequently, Appellant appears to confuse the claim limitations with the rationale for combining the two references. Moreover, the discussion presented above has already demonstrated that the prior art (the combined teaching of McDonald and Pedersen) does teach the claimed limitations that Appellant has listed. Accordingly, except for the repetitive nature of the argument, Appellant’s argument does not involve any new issue. 
Appellant has also attempted to challenge the Final Action (and the Advisory Action). Appellant asserts, “[t]he Final Office Action and the Advisory Action both discuss modification of McDonald based on the teaching of Pedersen, but the Office fails to recognize that even upon such an initial modification, the combined references still do not teach or suggest all of the claim limitations. As such, the Office does not explain why these differences between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art” (emphasis added).
However, Appellant’s assertion relies on incorrect premises. It has already been demonstrated above that the combined teaching of McDonald and Pedersen teaches all the limitations currently claimed. Accordingly, Appellant assertion, “the combined references still do not teach or suggest all of the claim limitations”, does not have any basis. Moreover, except for the various subjective assertions made in the argument, Appellant fails to present any evidence and/or rationale to demonstrate whether the combined teaching of the e.g. see pages 9-11 of the Final Action). So far, Appellant fails to challenge the findings that the Office has established. Consequently, Appellant’s arguments are again not persuasive.
In addition, Appellant appears to attempt to incorporate a limitation that is inconsistent with the claimed scope. For instance, Appellant asserts, “[t]he cited art fails to suggest in any fashion a method or system as claimed in which a trainee can view multiple images of a particular area of interest and be trained to select only that image frame of a plurality of image frames that best illustrates a point of interest” (emphasis added).
However, none of the current claims necessarily requires such specific limitation. In contrast, the current claims are directed to a broad limitation. For instance, claim 1 recites (emphasis added), 
“display . . . a moving ultrasound image of an internal body part within a user interface as part of an ultrasound training exercise, the moving ultrasound image associated with an image frame loop including a plurality of individual image frames . . .
 	receiving . . . a submission of one of the plurality of individual image frames 
as a user-selected image frame for performing a given examination task . . .”

As evident from the excerpt above, the claim broadly requires the presentation of an image frame loop that includes a plurality of individual image frames; and wherein the user submits one of the image frames as a user-selected image frame for performing a given examination task. 
e.g. the first image frame depicting a first area; the second image frame depicting a second area, etc.). 
Nevertheless, as already discussed above (also see the Final Action), the prior art already teaches the limitation that Appellant is emphasizing. Particularly, McDonald already teaches a scenario where the user selects a particular image frame, from a plurality of image frames, for performing a given examination task (see col.11, lines 42-54). In this scenario, the user is expected to select the image frame that is relevant to the reviewing task being performed.
The discussions above indicate that the teaching of the prior art is consistent with the broadest reasonable interpretation (BRI) of the current claims. Thus, the Office has already made a proper prima facie case of obviousness regarding the current claims. In contrast, Appellant fails to negate the teaching of the prior art as applied to the current claims.  

 	For the above reasons, it is believed that the rejection should be sustained.
Respectfully submitted,
Bruk Gebremichael
/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/KANG HU/Supervisory Patent Examiner, Art Unit 3715


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceedings, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.